McLennan, P. J. (dissenting):
I dissent upon the ground that the, finding of the referee that Murray & Jones were the agents of the defendant was amply supported by the evidence; upon the further ground that it would be against.public policy to hold that a general insurance agent who is-made acquainted with all the facts in an application 'for insurance may go to another, insürance'agent when their usual course of business permits such dealing, and effect the desired insurance without disclosing the information received by him from the applicant for insurance, and thus prevent a-valid policy of- insurance being issued.
Jt is well known that a person or corporation having property to be insured usually intrusts suchinsúrance-to an agent or broker who represents a number of insurance companies. If the amount of insurance is greater than the companies represented by such agent can carry, the desired amount is effected" through other agencies representing other insurance companies. This system of placing insurance is almost universal, but it has been expressly found by *599the referee upon competent evidence that it was the practice and system adopted by the defendant'insurance'company in the city of ■Hornellsville. We think under the circumstances that the information received by the agent of the Niagara Fire Insurance Company was the information received by the defendant, and that it was bound thereby.
It, therefore, follows that the judgment should be affirmed, with costs.
Judgment'reversed and new trial ordered, with costs to appellant -to abide event, upon questions of law only, the facts having been examined and no error found therein.